Exhibit 10.5

SECOND SUPPLEMENTAL INDENTURE

SECOND SUPPLEMENTAL INDENTURE, dated as of May 1, 2012 (the “Second Supplemental
Indenture”), among ACCO Brands Corporation, a Delaware corporation (“ACCO”),
Mead Products LLC, a Delaware limited liability company (“Mead Products” and
along with ACCO, the “co-issuers” and each an “Issuer”), and ACCO Brands USA
LLC, a Delaware limited liability company, Day-Timers, Inc., a Delaware
corporation, General Binding Corporation, a Delaware corporation, GBC
International, Inc., a Nevada corporation, ACCO International Holdings, Inc., a
Delaware corporation, ACCO European Finance Holdings, LLC, a Delaware limited
liability company, Mead Direct Response Inc., a Delaware corporation
(collectively, the “Guarantors”), and Wells Fargo Bank, National Association (or
its permitted successor), a nationally chartered banking association, as trustee
under the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, Monaco SpinCo Inc., a Delaware corporation (“Monaco SpinCo”) and Mead
Direct Response Inc. have heretofore executed and delivered to the Trustee an
indenture, dated as of April 30, 2012 (the “Base Indenture,”), as supplemented
by the First Supplemental Indenture, dated as of May 1, 2012 (the “First
Supplemental Indenture,” with the Base Indenture, the “Indenture”) providing for
the issuance of Monaco SpinCo’s 6.75% senior notes due 2020 (the “Existing
Notes”);

WHEREAS, pursuant to the Second Merger, Monaco SpinCo has merged with and into
Mead Products, with Mead Products surviving such merger as a Wholly-Owned
Subsidiary of ACCO;

WHEREAS, Article Five of the Indenture prohibits the consummation of the Second
Merger unless the requirements, restrictions and conditions set forth in such
Article Five are satisfied, including the requirements that Mead Products
expressly assumes the obligations of Monaco SpinCo under the Indenture and the
Notes and that each of the Subsidiary Guarantors (unless such Guarantor is the
Person with which Monaco SpinCo has entered into a transaction under Article
Five) shall confirm that its Note Guarantee shall apply to the obligations of
Mead Products in accordance with the Notes and the Indenture;

WHEREAS, ACCO desires to become a co-issuer of the Notes with Mead Products and
assume, jointly and severally with Mead Products, the obligations of Monaco
SpinCo under the Indenture to the same extent as if ACCO had been named as the
“Company” in the Indenture;

WHEREAS, pursuant to Section 9.05 of the Indenture, the co-issuers have
determined that the form of the Initial Notes appearing as Exhibit A to the Base
Indenture and the form of the Exchange Notes appearing as Exhibit B to the Base
Indenture are to be revised to reflect the terms of such Initial Notes and
Exchange Notes as amended and supplemented by the terms of this Second
Supplemental Indenture, and has determined that the form of the Initial Notes as
so amended and supplemented shall be as they appear as Exhibit A to this Second
Supplemental Indenture and that the form of the Exchange Notes as so amended and
supplemented shall be as they appear as Exhibit B to this Second Supplemental
Indenture;

 

1



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 9.05 of the Indenture, the co-issuers have
determined that Holders of the Notes shall be required to deliver the existing
Notes for cancellation in exchange for Notes to be issued pursuant to the terms
of this Second Supplemental Indenture;

WHEREAS, pursuant to Section 9.01 of the Indenture, the co-issuers and the
Guarantors desire to execute and deliver this Second Supplemental Indenture and
cause the existing Notes to be delivered for cancellation in exchange for Notes
to be issued pursuant to the terms of this Second Supplemental Indenture, and
have requested the Trustee join with them in the execution and delivery of this
Second Supplemental Indenture, and pursuant to the written order of the
co-issuers signed by an Officer of each co-issuer, to cancel the existing Notes
and upon receipt of such Notes duly executed by each co-issuer, together with
notations of Guarantee of each of the Guarantors as provided by the Base
Indenture, cause such Notes to be authenticated and delivered pursuant to the
terms of this Second Supplemental Indenture and the written order of an Officer
of each co-issuer;

WHEREAS, in accordance with Section 9.01 and Section 9.06 of the Indenture, each
co-issuer has delivered to the Trustee its written request accompanied by a
Board Resolution authorizing the execution of this Second Supplemental
Indenture, an Officers’ Certificate, and an Opinion of Counsel responsive to the
matters set forth in Section 9.06 of the Indenture and has otherwise complied
with all conditions precedent provided for in the Indenture relating to the
execution and delivery of this Second Supplemental Indenture and the issuance
and authentication of the Notes pursuant to this Second Supplemental Indenture;

WHEREAS, pursuant to Section 9.01 of the Indenture, ACCO, Mead Products, the
Guarantors and the Trustee are authorized to execute and deliver this Second
Supplemental Indenture, and all things necessary to make this Second
Supplemental Indenture a valid agreement of each co-issuer, the Guarantors and
the Trustee in accordance with its terms have been done.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows for the benefit of each other and the
equal and ratable benefit of the Holders of the Notes:

1. Defined Terms. As used in this Second Supplemental Indenture, terms defined
in the Indenture or in the preamble or recital hereto are used herein as therein
defined. The words “herein,” “hereof” and “hereby” and other words of similar
import used in this Second Supplemental Indenture refer to this Second
Supplemental Indenture as a whole and not to any particular section hereof.

2. Mead Products’ Agreement to Assume Obligations. Mead Products hereby
expressly assumes the due and punctual payment of the principal of, premium, if
any, and interest and Special Interest, if any, on the Notes, and the
performance and observance of each

 

2



--------------------------------------------------------------------------------

and every covenant and condition of the Indenture and the Notes on the part of
Monaco SpinCo to be performed or observed, to the same extent as if Mead
Products had been named as the “Company” in the Indenture.

Mead Products hereby agrees to be bound by all the terms, provisions and
conditions of the Indenture and the Notes and that it shall be the successor
issuer of the Notes and shall succeed to, and be substituted for, and may
exercise every right and power of, Monaco SpinCo, as the predecessor issuer of
the Notes, under the Indenture and the Notes, all to the extent provided in and
in accordance with the terms and conditions of, the Indenture.

3. Subsidiary Guarantors’ Confirmation of Their Note Guarantees. Each Subsidiary
Guarantor, other than Mead Products, hereby confirms that its Note Guarantee
shall apply to the obligations of Monaco SpinCo in accordance with the Notes and
the Indenture.

4. ACCO’s Agreement to Become Co-Issuer. From and after the date of this Second
Supplemental Indenture, all references in the Indenture and the Notes to the
“Company” shall mean Mead Products and ACCO, as co-issuers, and ACCO hereby
expressly assumes the due and punctual payment of the principal of, premium, if
any, and interest and Special Interest, if any, on the Notes, and the
performance and observance of each and every covenant and condition of the
Indenture and the Notes on the part of Monaco SpinCo to be performed or
observed. ACCO hereby agrees to be bound by all the terms, provisions and
conditions of the Indenture and the Notes and that it shall be the successor
issuer of the Notes and shall succeed to, and be substituted for, and may
exercise every right and power of Monaco SpinCo, as the predecessor issuer of
the Notes, under the Indenture and the Notes, all to the extent provided in and
in accordance with the terms and conditions of, the Indenture.

4. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Second Supplemental Indenture shall form a part of
the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

5. GOVERNING LAW. THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD HAVE THE EFFECT OF APPLYING THE LAWS
OF ANY OTHER JURISDICTION.

6. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Second Supplemental Indenture, the Notes or
the Note Guarantees, or with respect to the Second Merger, all of which recitals
are made solely by each co-issuer and the Guarantors. All of the provisions
contained in the Indenture in respect of the rights, privileges, and immunities
of the Trustee shall be applicable in respect of this Second Supplemental
Indenture as fully and with like force and effect as though fully set forth in
full herein.

 

3



--------------------------------------------------------------------------------

7. Counterparts. The parties may sign any number of copies of this Second
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

9. No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of Mead Products or ACCO, as such, shall have any liability for any
obligations of ACCO under the Notes, the Indenture, the First Supplemental
Indenture, this Second Supplemental Indenture or any document related to any of
the foregoing or for any claim based on, in respect of, or by reason of, such
obligations or their creation.

10. Concerning the Notes.

Section 2.02 of the Base Indenture is hereby amended to provided that the
Initial Notes (including any Additional Notes if issued as Restricted Notes) and
the Trustee’s certificate of authentication shall be substantially in the form
of Exhibit A to this Second Supplemental Indenture, which is hereby incorporated
in and expressly made a part of the Indenture. The Exchange Notes (and any
Additional Notes issued other than as Restricted Notes) and the Trustee’s
certificate of authentication shall be substantially in the form of Exhibit B
hereto, which is hereby incorporated in and expressly made a part of the
Indenture. The co-issuers shall cause to be issued a notice of exchange to the
Depositary substantially in the form of Exhibit C to this Second Supplemental
Indenture. The Trustee shall authenticate and make available for delivery upon a
written order of each co-issuer signed by one Officer and an Opinion of Counsel,
Notes for exchange with Notes outstanding on the date hereof in an aggregate
principal amount of $500,000,000. The Notes Custodian is hereby authorized to
accept delivery of Notes issued and authenticated pursuant to such written order
of each co-issuer and upon receipt thereof, cancel such exchanged Notes, and
take such other actions with the Depositary as may be required to effect such
exchange pursuant to Applicable Procedures.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date first above written.

 

ACCO BRANDS CORPORATION By:   /s/ Boris Elisman Name:   Boris Elisman Title:  
President and Chief Operating Officer

 

MEAD PRODUCTS LLC By:   /s/ Steven Rubin Name:   Steven Rubin Title:   Vice
President and Secretary

 

GUARANTORS: ACCO BRANDS USA LLC By:   /s/ Steven Rubin Name:   Steven Rubin
Title:   Senior Vice President and Secretary

 

DAY-TIMERS, INC. By:   /s/ Steven Rubin Name:   Steven Rubin Title:   Vice
President and Secretary

 

GENERAL BINDING CORPORATION By:   /s/ Steven Rubin Name:   Steven Rubin Title:  
Vice President and Secretary



--------------------------------------------------------------------------------

GBC INTERNATIONAL, INC. By:   /s/ Steven Rubin Name:   Steven Rubin Title:  
Vice President and Secretary

 

ACCO INTERNATIONAL HOLDINGS, INC. By:   /s/ Steven Rubin Name:   Steven Rubin
Title:   Vice President and Secretary

 

ACCO EUROPE FINANCE HOLDINGS, LLC By:   /s/ Steven Rubin Name:   Steven Rubin
Title:   Vice President and Secretary

 

MEAD DIRECT RESPONSE, INC. By:   /s/ Neil A. McLachlan Name:   Neil A. McLachlan
Title:   Chief Executive Officer   and President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE By:   /s/ Gregory S. Clarke  
Name: Gregory S. Clarke   Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

Form of Initial Note



--------------------------------------------------------------------------------

[FORM OF FACE OF INITIAL NOTE]

[Global Note Legend]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OR SECTION 9.05 OF THE INDENTURE, (II) THIS GLOBAL NOTE
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.2(b) OF THE
APPENDIX TO THE INDENTURE, (III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE
TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS
GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

[Restricted Note Legend]



--------------------------------------------------------------------------------

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS THE DATE ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED UNDER RULE 144 UNDER THE SECURITIES
ACT OR ANY SUCCESSOR PROVISION THEREOF, ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY
OF THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION
COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

[Regulation S Legend]



--------------------------------------------------------------------------------

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS THE DATE ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED UNDER RULE 144 UNDER THE SECURITIES
ACT OR ANY SUCCESSOR PROVISION THEREOF, ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY
OF THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION
COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

Each Regulation S Global Note shall bear the following additional legend (as
applicable):

THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).

Each Definitive Note shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND TRUSTEE
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.



--------------------------------------------------------------------------------

[FORM OF INITIAL NOTE]

CUSIP No.            

ISIN No.             

 

No.               $            

ACCO BRANDS CORPORATION AND MEAD PRODUCTS LLC

6.75% Senior Notes due 2020

ACCO BRANDS CORPORATION, a Delaware corporation, and MEAD PRODUCTS LLC, a
Delaware limited liability company, for value received, promise to pay to
[    ], or its registered assigns, the principal sum of [    ] Dollars[, or such
other amount as is listed on the Schedule of Increases or Decreases in Global
Note attached hereto]1 on April 30, 2020.

Interest Payment Dates: April 30 and October 30, commencing October 30, 2012.2

Record Dates: April 15 and October 15.

Additional provisions of this Note are set forth on the other side of this Note.

[Signature Page to follow]

 

 

1 

Use the Schedule of Increases and Decreases language if Note is in Global Form.

 

2 

Applicable to Initial Notes only.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

ACCO BRANDS CORPORATION By:       Name:   Title:

 

MEAD PRODUCTS LLC By:       Name:   Title:

Dated:                        

[Attach Notation of Note Guarantee for each Guarantor]



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

Wells Fargo Bank, National Association, as Trustee,

        certifies that this is one of the

        Notes referred to in the Indenture

 

By:       Authorized Signatory Dated:  

 

*/ If the Note is to be issued in global form, add the Global Notes Legend and
the applicable attachment from Exhibit A captioned “TO BE ATTACHED TO GLOBAL
NOTES – SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES”.



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF INITIAL NOTE]

ACCO BRANDS CORPORATION AND MEAD PRODUCTS LLC

6.75% Senior Notes due 2020

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

1. Interest

(a) The Issuer promises to pay interest on the principal amount of this Note at
the rate per annum shown above from the date hereof until maturity and shall pay
the Special Interest (if any) payable pursuant to Section 6 of the Registration
Rights Agreement referred to below. The Issuer shall pay interest and Special
Interest (if any) semiannually in arrears on April 30 and October 30 of each
year, or if any such day is not a Business Day, on the next succeeding Business
Day (each an “Interest Payment Date”), commencing October 30, 2012. Interest on
the Notes shall accrue from the most recent date to which interest has been paid
or duly provided for or, if no interest has been paid or duly provided for, from
April 30, 2012 until the principal hereof is due. Interest shall be computed on
the basis of a 360-day year of twelve 30-day months. The Issuer shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal at a rate equal to 1% per annum in excess
of the then applicable interest rate on the Notes to the extent lawful; the
Issuer shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest and Special
Interest (if any) (without regard to any applicable grace period) from time to
time at the same rate to the extent lawful.

(b) Registration Rights Agreement. The Holder of this Note is entitled to the
benefits of a Registration Rights Agreement, dated as of May 1, 2012, among the
Issuer, the Guarantors and Barclays Capital Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BMO Capital Markets Corp. and SunTrust Robinson
Humphrey, Inc. as representatives of the Initial Purchasers.

 

2. Method of Payment

The Issuer shall pay interest on the Notes (except defaulted interest) and
Special Interest (if any) to the Persons who are registered Holders at the close
of business on the April 15 or October 15 immediately preceding the Interest
Payment Date even if Notes are canceled after the record date and on or before
the Interest Payment Date, except as provided in Section 2.12 of the Indenture
with respect to defaulted interest. The Issuer shall pay principal, premium, if
any, and interest (including Special Interest, if any) on the Notes in money of
the United States of America that at the time of payment is legal tender for
payment of public and private debts. The Issuer will make payments in respect of
the Notes represented by the Global Notes, including principal, premium, if any,
and interest (including Special Interest, if any), by wire transfer of
immediately available funds to the accounts specified by the Global Note Holder.
The Issuer will make all payments of principal, interest (including Special
Interest, if any) and premium, if any, with respect to Definitive Notes by wire
transfer of immediately available funds to the accounts



--------------------------------------------------------------------------------

specified by the Holders of the Definitive Notes or, if no such account is
specified, by mailing a check to each such Holder’s registered address. All
other payments on Notes shall be made at the office or agency of the Paying
Agent and Registrar unless the Issuer elects to make interest payments by check
mailed to the Holders at their addresses set forth in the register of Holders.

 

3. Paying Agent and Registrar

Initially, Wells Fargo Bank, National Association (the “Trustee”) will act as
Paying Agent and Registrar. The Issuer may appoint and change any Paying Agent
or Registrar without notice to any Holder. The Company or any of its
Subsidiaries may act as Paying Agent or Registrar.

 

4. Indenture

The Issuer issued the Notes under an Indenture dated as of April 30, 2012 (the
“Indenture”), among the Company, the Guarantors and the Trustee. The terms of
the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended (15 U.S.C.
§§ 77aaa-77bbbb) as in effect on the date of the Indenture (the “TIA”). The
Notes are subject to all such terms and provisions of the Indenture, and the
Holders (as defined in the Indenture) are referred to the Indenture and the TIA
for a statement of such terms and provisions. To the extent any provision of
this Note conflicts with the express provisions of the Indenture, the provisions
of the Indenture shall govern and be controlling. The Indenture pursuant to
which this Note is issued provides that an unlimited aggregate principal amount
of Additional Notes may be issued thereunder.

 

5. Optional Redemption

(a) Except as set forth in subparagraph (b) of this paragraph 5, the Issuer
shall not have the option to redeem the Notes pursuant to this Section prior to
April 30, 2017. On or after April 30, 2017, the Issuer may redeem the Notes, in
whole at any time or in part from time to time, upon not less than 30 nor more
than 60 days’ notice, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest and Special
Interest (if any) thereon, to the applicable redemption date, if redeemed during
the 12-month period beginning on April 30 of the years indicated below, subject
to the rights of Holders of Notes on the relevant record date to receive
interest on the relevant Interest Payment Date:

 

Year

   Percentage  

April 30, 2017

     103.3750 % 

April 30, 2018

     101.6875 % 

April 30, 2019 and thereafter

     100.0000 % 

(b) At any time prior to April 30, 2017, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest and Special Interest, if any, to, the date of redemption, subject to
the rights of Holders of Notes on the relevant record date to receive interest
on the relevant Interest Payment Date.



--------------------------------------------------------------------------------

6. Mandatory Redemption

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

7. Notice of Redemption

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the redemption date to each Holder of Notes to be
redeemed at his, her or its registered address, except that redemption notices
may be mailed more than 60 days prior to a redemption date if the notice is
issued in connection with a defeasance of the Notes or a satisfaction and
discharge of the Indenture. Notes in denominations larger than $2,000 may be
redeemed in part but only in whole multiples of $1,000. On or after the
redemption date interest ceases to accrue on Notes or portions thereof called
for redemption.

 

8. Repurchase of Notes at the Option of the Holders upon Change of Control and
Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Issuer to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000)
of that Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount thereof, plus accrued and unpaid interest and Special
Interest, if any, to the date of purchase (subject to the right of the Holders
of record on the relevant record date to receive interest due on the relevant
Interest Payment Date), as provided in, and subject to the terms of, the
Indenture.

In accordance with Section 4.06 of the Indenture, the Issuer will be required to
offer to purchase Notes upon the occurrence of certain events related to sales
of Company assets. If such an event occurs, the offer price for the Notes in any
Asset Sale Offer will be equal to 100% of the principal amount of the Notes
repurchased, plus accrued and unpaid interest and Special Interest, if any, on
the Notes to the date of purchase, as provided in, and subject to the terms of,
the Indenture.

 

9. Denominations; Transfer; Exchange

The Notes are in registered form, without coupons, in denominations of $2,000
and any integral multiple of $1,000 in excess of $2,000. The transfer of Notes
may be registered and Notes may be exchanged in accordance with the Indenture.
Upon any registration of transfer or exchange, the Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and the Issuer may require a Holder to pay any taxes required
by law or permitted by the Indenture. The Registrar need not register the
transfer of or exchange any Notes selected for redemption (except, in the case
of a Note to be redeemed in part, the portion of the Note not to be redeemed) or
to transfer or exchange any Notes (i) for a period of 15 days prior to a
selection of Notes to be redeemed or (ii) tendered and not withdrawn in
connection with a Change of Control Offer or an Asset Sale Offer. Transfer may
be restricted as provided in the Indenture.



--------------------------------------------------------------------------------

10. Persons Deemed Owners

The registered Holder of this Note shall be treated as its owner for all
purposes.

 

11. Unclaimed Money

Subject to any applicable escheat or other abandoned property law, the Trustee
or Paying Agent shall pay to the Issuer upon written request any money held by
them for the payment of principal of, premium (if any), interest or Special
Interest (if any) on, any Note that remains unclaimed for two years after such
amounts have become due and payable, and, thereafter, Holders entitled to the
money must look to the Issuer for payment as a general creditor, and the Trustee
and each Paying Agent shall have no further liability with respect to such
monies.

 

12. Discharge and Defeasance

Subject to certain conditions, the Issuer at any time may terminate some of or
all its obligations under the Notes and the Indenture if, among other things,
the Issuer deposits with the Trustee, in trust, for the benefit of the Holders
of the Notes, cash in U.S. dollars, Government Securities, or a combination
thereof, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants, to pay the principal of, or
premium (if any), interest and Special Interest (if any) on, the outstanding
Notes.

 

13. Amendment, Supplement and Waiver

(c) Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantees may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes), and any provision of the
Indenture, the Notes or the Note Guarantees may be waived with the consent of
the Holders of a majority in principal amount of the then outstanding Notes
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes).

(d) Without the consent of any Holder of a Note, the Indenture, the Notes or the
Note Guarantees may be amended or supplemented to cure any ambiguity, omission,
mistake, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Issuer’s or any Guarantor’s obligations to Holders of Notes in the case of a
merger or consolidation or sale of all or substantially all of the Issuer’s or
such Guarantor’s assets, to make any change that would provide any additional
rights or benefits to the Holders of Notes or that does not adversely affect the
legal rights under the Indenture of any such Holder, to comply with requirements
of the SEC in order to effect or maintain the qualification of the Indenture
under the TIA, to comply with Section 4.11 of the Indenture, to conform the text
of the Indenture, the Notes or the Note Guarantees to any provision of the
section of the Offering Memorandum entitled “Description of Notes” to the



--------------------------------------------------------------------------------

extent that such provision in the “Description of Notes” was intended to be a
verbatim recitation of a provision of the Indenture, the Notes or the Note
Guarantees, to evidence and provide for the acceptance of appointment by a
successor Trustee (provided that the successor Trustee is otherwise qualified
and eligible to act as such under the Indenture), to provide for the issuance of
Additional Notes in accordance with the Indenture, or to grant any Lien for the
benefit of the Holders of the Notes.

 

14. Defaults and Remedies

In the case of an Event of Default arising from events of bankruptcy or
insolvency specified in Section 6.01(f) or Section 6.01(g) of the Indenture with
respect to the Company, all outstanding Notes will become due and payable
immediately without further action or notice. If any other Event of Default
occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the then-outstanding Notes may declare all the Notes to be
due and payable immediately by notice in writing to the Issuer specifying the
Event of Default; provided, however, that a Default under Section 6.01(d) of the
Indenture shall not constitute an Event of Default until the Trustee notifies
the Company or the Holders of at least 25% in principal amount of the
outstanding Notes notify the Company and the Trustee of the Default and the
Company does not cure such Default within the time specified in Section 6.01(d)
after receipt of such notice. Holders of the Notes may not enforce the Indenture
or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in principal amount of the then-outstanding
Notes may direct the Trustee in its exercise of any trust or power. The Trustee
may withhold from Holders of the Notes notice of any Default or Event of Default
(except a Default or Event of Default relating to the payment of principal or
interest or premium, if any, or Special Interest, if any) if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes. Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences under the Indenture,
except a continuing Default or Event of Default in the payment of interest or
Special Interest, if any, on, premium, if any, on, or the principal of, the
Notes; provided, however, that the Holders of a majority in principal amount of
the then outstanding Notes may rescind an acceleration and its consequences,
except a Default or Event of Default in the payment of the principal of, or
premium (if any), interest or Special Interest (if any) on, a Note.

 

15. Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may become a creditor of, or otherwise deal with, the Issuer or its Affiliates
with the same rights it would have if it were not Trustee.

 

16. No Recourse Against Others

No director, officer, employee, manager, incorporator or holder of any Equity
Interests in ACCO or of any Guarantor or any direct or indirect parent
corporation, as such, shall have any liability for any obligations of the Issuer
or the Guarantors under the Notes, the



--------------------------------------------------------------------------------

Indenture or the Note Guarantees for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release under are
part of the consideration for issuance of the Notes and the Note Guarantees.

 

17. Authentication

This Note shall not be valid until authenticated by the manual signature of the
Trustee or an authenticating agent.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

19. GOVERNING LAW

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH
WOULD HAVE THE EFFECT OF APPLYING THE LAWS OF ANY OTHER JURISDICTION.

 

20. CUSIP Numbers; ISINs

The Company has caused CUSIP numbers and ISINs to be printed on the Notes and
has directed the Trustee to use CUSIP numbers and ISINs in notices as a
convenience to the Holders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice and
reliance may be placed only on the other identification numbers placed thereon.

 

21. Guarantee

The Company’s obligations under the Notes are fully and unconditionally
guaranteed, jointly and severally, by the Guarantors.

 

22. Copies of Documents

The Company will furnish to any Holder of Notes upon written request and without
charge to the Holder a copy of the Indenture which has in it the text of this
Note.



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note
to:                                        
                                         
                                                              

   (INSERT ASSIGNEE’S LEGAL NAME)                               

(Insert assignee’s address and zip code)

 

and irrevocably appoint                                          
                                         
                                         
                                                  

as agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him or her.

Date:            

 

Your Signature:       (Sign exactly as your name appears on the face of this
Note)

Signature Guarantee*:                                

* Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor acceptable to the Trustee).



--------------------------------------------------------------------------------

[To be inserted for Rule 144A Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

 

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

 

Principal Amount

of this Global Note

Following such

decrease (or increase)

 

Signature of

Authorized Officer

of Trustee or Notes

Custodian

[To be inserted for Regulation S Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S GLOBAL NOTE

The following exchanges of a part of this Regulation S Global Note for an
interest in another Global Note or of other Restricted Global Notes for an
interest in this Regulation S Global Note, have been made:

 

Date of Exchange

 

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

 

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

 

Principal Amount

of this Global Note

Following such

decrease (or increase)

 

Signature of

Authorized Officer

of Trustee or Notes

Custodian



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.06 (Asset Sale) or Section 4.08 (Change of Control) of the Indenture,
check the box:

Asset Sale         ¨                         Change of Control        ¨

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.06 (Asset Sale) or Section 4.08 (Change of Control) of the
Indenture, state the amount ($2,000 or an integral multiple of $1,000 in excess
of $2,000):

$                             

 

Date:                 Your Signature:          

(Sign exactly as your name

appears on the face of this Note

          Tax Identification No.:             

Signature Guarantee*:                                              

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).



--------------------------------------------------------------------------------

Exhibit B

Form of Exchange Notes



--------------------------------------------------------------------------------

[FORM OF FACE OF EXCHANGE NOTE]3

[Global Note Legend]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OR SECTION 9.05 OF THE INDENTURE, (II) THIS GLOBAL NOTE
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.2(b) OF THE
APPENDIX TO THE INDENTURE, (III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE
TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS
GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

Each Regulation S Global Note shall bear the following additional legend (as
applicable):

THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).

Each Definitive Note shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND TRUSTEE
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

 

3 

If “Private Exchange Securities” as defined in the Registration Rights Agreement
are to be issued instead of Exchange Notes, the Restricted Notes Legend should
be included on the face of such Private Exchange Securities.



--------------------------------------------------------------------------------

[FORM OF EXCHANGE NOTE]

CUSIP No.            

ISIN No.             

 

No.                $            

ACCO BRANDS CORPORATION AND MEAD PRODUCTS LLC

6.75% Senior Notes due 2020

ACCO BRANDS CORPORATION, a Delaware corporation, and MEAD PRODUCTS LLC, a
Delaware limited liability company, for value received, promises to pay to
[            ], or its registered assigns, the principal sum of [            ]
Dollars [, or such other amount as is listed on the Schedule of Increases or
Decreases in Global Note attached hereto]4 on April 30, 2020.

Interest Payment Dates: April 30 and October 30.

Record Dates: April 15 and October 15.

Additional provisions of this Note are set forth on the other side of this Note.

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

ACCO BRANDS CORPORATION By:       Name:   Title:

 

MEAD PRODUCTS LLC By:       Name:   Title:

Dated:            

[Attach Notation of Note Guarantee for each Guarantor]

 

 

4 

Use the Schedule of Increases and Decreases language if Note is in Global Form.

 

25



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

Wells Fargo Bank, National Association, as Trustee,

certifies that this is one of the

Notes referred to in the Indenture

 

By:       Authorized Signatory

Dated:            

 

*/ If the Note is to be issued in global form, add the Global Notes Legend and
the applicable attachment from Exhibit B captioned “TO BE ATTACHED TO GLOBAL
NOTES – SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES”.

 

26



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF EXCHANGE NOTE]

ACCO BRANDS CORPORATION AND MEAD PRODUCTS LLC

6.75% Senior Notes due 2020

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

1. Interest

The Issuer promises to pay interest on the principal amount of this Note at the
rate per annum shown above from the date hereof until maturity. The Issuer shall
pay interest semiannually in arrears on April 30 and October 30 of each year, or
if any such day is not a Business Day, on the next succeeding Business Day (each
an “Interest Payment Date”), commencing October 30, 2012. Interest on the Notes
shall accrue from the most recent date to which interest has been paid or duly
provided for or, if no interest has been paid or duly provided for, from
April 30, 2012 until the principal hereof is due. Interest shall be computed on
the basis of a 360-day year of twelve 30-day months. The Issuer shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal at a rate equal to 1% per annum in excess
of the then applicable interest rate on the Notes to the extent lawful; the
Issuer shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest (without regard to
any applicable grace period) from time to time at the same rate to the extent
lawful.

 

2. Method of Payment

The Issuer shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered Holders at the close of business on the April 15 or
October 15 immediately preceding the Interest Payment Date even if Notes are
canceled after the record date and on or before the Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. The Issuer shall pay principal, premium, if any, and interest on the
Notes in money of the United States of America that at the time of payment is
legal tender for payment of public and private debts. The Issuer will make
payments in respect of the Notes represented by the Global Notes, including
principal, premium, if any, and interest, by wire transfer of immediately
available funds to the accounts specified by the Global Note Holder. The Issuer
will make all payments of principal, interest, and premium, if any, with respect
to Definitive Notes by wire transfer of immediately available funds to the
accounts specified by the Holders of the Definitive Notes or, if no such account
is specified, by mailing a check to each such Holder’s registered address. All
other payments on Notes shall be made at the office or agency of the Paying
Agent and Registrar unless the Issuer elects to make interest payments by check
mailed to the Holders at their addresses set forth in the register of Holders.

 

3. Paying Agent and Registrar

Initially, Wells Fargo Bank, National Association (the “Trustee”) will act as
Paying Agent and Registrar. The Issuer may appoint and change any Paying Agent
or Registrar without notice to any Holder. The Company or any of its
Subsidiaries may act as Paying Agent or Registrar.

 

27



--------------------------------------------------------------------------------

4. Indenture

The Issuer issued the Notes under an Indenture dated as of April 30, 2012 (the
“Base Indenture”), among the Issuer, the Guarantors and the Trustee, as
supplemented by (i) the First Supplemental Indenture, dated as of May 1, 2012
(the “First Supplemental Indenture”), among SpinCo, the Guarantors and the
Trustee and (ii) the Second Supplemental Indenture, dated as of May 1, 2012 (the
“Second Supplemental Indenture” and, together with the Base Indenture and the
First Supplemental Indenture, the “Indenture”), among ACCO Brands Corporation, a
Delaware Corporation, Mead Products LLC, a Delaware limited liability company,
the Guarantors and the Trustee. The terms of the Notes include those stated in
the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb) as in effect on
the date of the Indenture (the “TIA”). The Notes are subject to all such terms
and provisions of the Indenture, and the Holders (as defined in the Indenture)
are referred to the Indenture and the TIA for a statement of such terms and
provisions. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling. The Indenture pursuant to which this Note is issued provides that
an unlimited aggregate principal amount of Additional Notes may be issued
thereunder.

 

5. Optional Redemption

(e) Except as set forth in subparagraph (b) of this paragraph 5, the Issuer
shall not have the option to redeem the Notes pursuant to this Section prior to
April 30, 2017. On or after April 30, 2017, the Issuer may redeem the Notes, in
whole at any time or in part from time to time, upon not less than 30 nor more
than 60 days’ notice, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest thereon, to
the applicable redemption date, if redeemed during the 12-month period beginning
on April 30 of the years indicated below, subject to the rights of Holders of
Notes on the relevant record date to receive interest on the relevant Interest
Payment Date:

 

Year

   Percentage  

April 30, 2017

     103.3750 % 

April 30, 2018

     101.6875 % 

April 30, 2019 and thereafter

     100.0000 % 

(f) At any time prior to April 30, 2017, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest, if any, to, the date of redemption, subject to the rights of Holders
of Notes on the relevant record date to receive interest on the relevant
Interest Payment Date.

 

28



--------------------------------------------------------------------------------

6. Mandatory Redemption

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

7. Notice of Redemption

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the redemption date to each Holder of Notes to be
redeemed at his, her or its registered address, except that redemption notices
may be mailed more than 60 days prior to a redemption date if the notice is
issued in connection with a defeasance of the Notes or a satisfaction and
discharge of the Indenture. Notes in denominations larger than $2,000 may be
redeemed in part but only in whole multiples of $1,000. On or after the
redemption date interest ceases to accrue on Notes or portions thereof called
for redemption.

 

8. Repurchase of Notes at the Option of the Holders upon Change of Control and
Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Issuer to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000)
of that Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount thereof, plus accrued and unpaid interest to the date
of purchase (subject to the right of the Holders of record on the relevant
record date to receive interest due on the relevant Interest Payment Date), as
provided in, and subject to the terms of, the Indenture.

In accordance with Section 4.06 of the Indenture, the Issuer will be required to
offer to purchase Notes upon the occurrence of certain events related to sales
of Issuer assets. If such an event occurs, the offer price for the Notes in any
Asset Sale Offer will be equal to 100% of the principal amount of the Notes
repurchased, plus accrued and unpaid interest on the Notes to the date of
purchase, as provided in, and subject to the terms of, the Indenture.

 

9. Denominations; Transfer; Exchange

The Notes are in registered form, without coupons, in denominations of $2,000
and any integral multiple of $1,000 in excess of $2,000. The transfer of Notes
may be registered and Notes may be exchanged in accordance with the Indenture.
Upon any registration of transfer or exchange, the Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and the Company may require a Holder to pay any taxes
required by law or permitted by the Indenture. The Registrar need not register
the transfer of or exchange any Notes selected for redemption (except, in the
case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) or to transfer or exchange any Notes (i) for a period of 15 days prior
to a selection of Notes to be redeemed or (ii) tendered and not withdrawn in
connection with a Change of Control Offer or an Asset Sale Offer. Transfer may
be restricted as provided in the Indenture.

 

29



--------------------------------------------------------------------------------

10. Persons Deemed Owners

The registered Holder of this Note shall be treated as its owner for all
purposes.

 

11. Unclaimed Money

Subject to any applicable escheat or other abandoned property law, the Trustee
or Paying Agent shall pay to the Issuer upon written request any money held by
them for the payment of principal of, or premium (if any) on, any Note that
remains unclaimed for two years after such amounts have become due and payable,
and, thereafter, Holders entitled to the money must look to the Issuer for
payment as a general creditor, and the Trustee and each Paying Agent shall have
no further liability with respect to such monies.

 

12. Discharge and Defeasance

Subject to certain conditions, the Issuer at any time may terminate some of or
all its obligations under the Notes and the Indenture if, among other things,
the Company deposits with the Trustee, in trust, for the benefit of the Holders
of the Notes, cash in U.S. dollars, Government Securities, or a combination
thereof, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants, to pay the principal of, or
premium (if any) and interest on, the outstanding Notes.

 

13. Amendment, Supplement and Waiver

(g) Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantees may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes), and any provision of the
Indenture, the Notes or the Note Guarantees may be waived with the consent of
the Holders of a majority in principal amount of the then outstanding Notes
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes).

(h) Without the consent of any Holder of a Note, the Indenture, the Notes or the
Note Guarantees may be amended or supplemented to cure any ambiguity, omission,
mistake, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Issuer’s or any Guarantor’s obligations to Holders of Notes in the case of a
merger or consolidation or sale of all or substantially all of the Issuer’s or
such Guarantor’s assets, to make any change that would provide any additional
rights or benefits to the Holders of Notes or that does not adversely affect the
legal rights under the Indenture of any such Holder, to comply with requirements
of the SEC in order to effect or maintain the qualification of the Indenture
under the TIA, to comply with Section 4.11 of the Indenture, to conform the text
of the Indenture, the Notes or the Note Guarantees to any provision of the
section of the Offering Memorandum entitled “Description of Notes” to the extent
that such provision in the “Description of Notes” was intended to be a verbatim
recitation of a provision of the Indenture, the Notes or the Note Guarantees, to
evidence and provide for the acceptance of appointment by a successor Trustee
(provided that the successor Trustee is otherwise qualified and eligible to act
as such under the Indenture), to provide for the issuance of Additional Notes in
accordance with the Indenture, or to grant any Lien for the benefit of the
Holders of the Notes.

 

30



--------------------------------------------------------------------------------

14. Defaults and Remedies

In the case of an Event of Default arising from events of bankruptcy or
insolvency specified in Section 6.01(f) or Section 6.01(g) of the Indenture with
respect to the Company, all outstanding Notes will become due and payable
immediately without further action or notice. If any other Event of Default
occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the then outstanding Notes may declare all the Notes to be
due and payable immediately by notice in writing to the Company specifying the
Event of Default; provided, however, that a Default under Section 6.01(d) of the
Indenture shall not constitute an Event of Default until the Trustee notifies
the Company or the Holders of at least 25% in principal amount of the
outstanding Notes notify the Company and the Trustee of the Default and the
Company does not cure such Default within the time specified in Section 6.01(d)
after receipt of such notice. Holders of the Notes may not enforce the Indenture
or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in principal amount of the then-outstanding
Notes may direct the Trustee in its exercise of any trust or power. The Trustee
may withhold from Holders of the Notes notice of any Default or Event of Default
(except a Default or Event of Default relating to the payment of principal,
interest or premium, if any) if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of the Holders of the Notes. Holders of a majority in aggregate
principal amount of the Notes then outstanding by notice to the Trustee may on
behalf of the Holders of all of the Notes waive any existing Default or Event of
Default and its consequences under the Indenture, except a continuing Default or
Event of Default in the payment of interest on, premium, if any, on, or the
principal of, the Notes; provided, however, that the Holders of a majority in
principal amount of the then outstanding Notes may rescind an acceleration and
its consequences, except a Default or Event of Default in the payment of the
principal of, or premium (if any) or interest on, a Note.

 

15. Trustee Dealings with the Issuer

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may become a creditor of, or otherwise deal with, the Issuer or its Affiliates
with the same rights it would have if it were not Trustee.

 

16. No Recourse Against Others

No director, officer, employee, manager, incorporator or holder of any Equity
Interests in ACCO or of any Guarantor or any direct or indirect parent
corporation, as such, shall have any liability for any obligations of the Issuer
or the Guarantors under the Notes, the Indenture or the Note Guarantees for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release under are part of the consideration for
issuance of the Notes and the Note Guarantees.

 

31



--------------------------------------------------------------------------------

17. Authentication

This Note shall not be valid until authenticated by the manual signature of the
Trustee or an authenticating agent.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

19. GOVERNING LAW

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH
WOULD HAVE THE EFFECT OF APPLYING THE LAWS OF ANY OTHER JURISDICTION.

 

20. CUSIP Numbers; ISINs

The Issuer has caused CUSIP numbers and ISINs to be printed on the Notes and has
directed the Trustee to use CUSIP numbers and ISINs in notices of redemption as
a convenience to the Holders. No representation is made as to the accuracy of
such numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

 

21. Guarantee

The Issuer’s obligations under the Notes are fully and unconditionally
guaranteed, jointly and severally, by the Guarantors.

 

22. Copies of Documents

The Issuer will furnish to any Holder of Notes upon written request and without
charge to the Holder a copy of the Indenture which has in it the text of this
Note.

 

32



--------------------------------------------------------------------------------

ASSIGNMENT FORM

            To assign this Note, fill in the form below:

 

            (I) or (we) assign and transfer this Note to:    

(INSERT ASSIGNEE’S LEGAL NAME)

 

 

 

 

 

 

 

 

(Insert assignee’s address and zip code)

 

and irrevocably appoint      

as agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him or her.

Date:                

 

Your Signature:      
(Sign exactly as your name appears on the face of this Note)

 

Your Signature:      
(Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:                                       
                                     

* Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor acceptable to the

Trustee).

 

33



--------------------------------------------------------------------------------

[To be inserted for Rule 144A Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

  

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

  

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

  

Principal Amount

of this Global Note

Following such

decrease (or increase)

  

Signature of

Authorized Officer

of Trustee or Notes

Custodian

[To be inserted for Regulation S Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S GLOBAL NOTE

The following exchanges of a part of this Regulation S Global Note for an
interest in another Global Note for an interest in this Regulation S Global
Note, have been made:

 

Date of Exchange

  

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

  

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

  

Principal Amount

of this Global Note

Following such

decrease (or increase)

  

Signature of

Authorized Officer

of Trustee or Notes

Custodian

 

34



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice to Exchange

 

35



--------------------------------------------------------------------------------

[ACCO Brands Corporation and Mead Products LLC Letterhead]

[Date]

Attention: Underwriting Department

The Depositary Trust Company

55 Water Street

New York, NY 10041

uwcorplor@dtcc.com

 

Re:   

Notice of Exchange of Securities Eligible at DTC

Issued Pursuant to Rule 144A and Regulation S

ACCO Brands Corporation and Mead Products LLC

6.75% Senior Notes due 2020

CUSIP Nos. 582848AA5 (144A) and U5819NAA4 (RegS)

Ladies and Gentlemen:

Reference is made to the Blanket Issuer Letter of Representations addressed to
DTC dated [             ] (the “BLOR”) from ACCO Brands Corporation and Mead
Products LLC (the “Co-Issuers”) in connection with the above-referenced issue
(the “New Securities”).

Co-Issuers hereby notify you that on May 1, 2012, pursuant to an Agreement and
Plan of Merger, dated as of May 1, 2012 (the “Merger”), Monaco SpinCo Inc. (the
“Old Issuer”) will merge with and into Mead Products LLC, with Mead Products LLC
surviving the Merger as a wholly-owned subsidiary of ACCO Brands Corporation.
Upon consummation of the Merger, Mead Products will be the successor issuer and
ACCO Brands Corporation will become a co-issuer, and the global notes issued
under the Old Issuer representing $500,000,000 6.75% Senior Notes due 2020 –
CUSIP Nos. 608871 AA7 and U6100P AA5 will be canceled. Co-Issuers agree that the
BLOR shall remain in full force and effect with respect to the New Securities.

 

36



--------------------------------------------------------------------------------

Very truly yours, ACCO Brands Corporation By:       Name:   Title:

 

Mead Products LLC By:       Name:   Title:

Attachment – Form of New Securities

cc: Horace Daley, at HDaley@dtcc.com

 

37